                         UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF WISCONSIN
 In re:
           Unity Holdings, LLC                                           Case No. 21-20537
                                                                            Chapter 11
                                           Debtor.

                           DEBTOR’S PRECONFERENCE REPORT

          Unity Holdings, LLC, the Debtor herein (“Debtor”), by its attorneys, Steinhilber Swanson

LLP, by Attorney Paul G. Swanson, hereby presents this Pre-Conference Report to the Court

pursuant to 11 U.S.C. § 1188(c), and states as follows:

          A. The efforts the Debtor has undertaken or will undertake to attain a consensual

             plan of reorganization.

             Essentially, the secured creditor in this case holds a mortgage in the Debtor’s real

             estate. The Debtor operates both the real estate and the women’s clothing business in

             this LLC. The creditor is asserting that the transfer of the women’s clothing business

             and its business assets to the LLC, on a pre-petition basis, is a fraud on the Court and

             the creditors. Debtor takes exception to this assertion.

             The creditor wants the case dismissed due to this action on the part of the Debtor which

             occurred on a pre-petition basis. The Debtor takes a contrary view and asserts that the

             lien of the SBA on the assets that were transferred result from an EIDL emergency loan

             which is repayable over a long period of time at very favorable terms. The loan has

             been assumed by the LLC and it is simply the Debtor’s position that the owners now

             choose to operate the actual business under a 100% owned LLC as opposed to a

             proprietorship. Until this issue is resolved, it is unlikely that any proposal by the Debtor




                Case 21-20537-gmh          Doc 26     Filed 03/22/21        Page 1 of 4
   to the secured creditor will be accepted and, therefore, a consensual plan will be

   difficult to obtain.

B. Any complications the Debtor perceives in promptly proposing and confirming a

   plan, including any need for discovery, valuation, adjudication, motion practice,

   claim adjudication, or adversary proceeding litigation.

   As stated above, the secured creditor seems to have a problem with the Debtor’s pre-

   petition change of business from an individual proprietorship to an entity wholly owned

   by the Debtor. The Debtor will propose a plan by the deadline. The plan will use

   customary terms and conditions for a real estate loan together with a “Till” interest rate.

   It is also believed that the Debtor, based on its history as a proprietorship, and in

   generating rent by virtue of the real estate, will be able to propose a feasible plan based

   on historical data that is confirmable.

C. The nature of the Debtor’s business or occupation and the goals of the

   reorganization plan.

   The Debtor’s business is basically two-fold. First, the Debtor owns real estate in which

   the individual owners conduct their retail businesses. One of the businesses, a women’s

   clothing store, had been transferred by the owners as described herein. The profits from

   the women’s clothing store have historically been sufficient, together with the profits

   from one of the owner’s jewelry manufacturing and retail sales business, to make all

   payments required on a reasonable basis from the Debtor to service all debt.

   The plan will simply re-amortize the secured debt over a commercially reasonable term

   at the “Till” interest rate calling for periodic payments coinciding with the Debtor’s

   business cycle.




      Case 21-20537-gmh          Doc 26      Filed 03/22/21      Page 2 of 4
   Door County, Wisconsin typically has a good retail season from late spring through the

   Christmas season. The months of January, February, March and April are typically

   very low volume periods for retail businesses in that area. It is anticipated that the

   Debtor will be making payments on its secured obligations eight months of the year.

   The Debtor believes this is reasonable and that it will be able to make all payments as

   required under the plan.

   It is unlikely any valuation will be needed as the Debtor’s asset values exceed the total

   of all claims.

   The Debtor will also more properly budget for its expenses on a going forward basis as

   the expenses will be more defined and predictable when the secured claim is liquidated

   on reasonable terms.

D. Any motions the Debtor contemplates filing or expect to file before confirmation.

   The Debtor does not expect to file any motions requiring significant Court time as it

   does not believe there are any significantly contested issues to be determined on its

   part.

E. Any objections to claims or interests the Debtor expects to file before plan

   confirmation and any potential need to estimate claims for voting purposes.

   As stated above, the major secured creditor has filed a Motion to Dismiss which has

   been denied. It is anticipated that this will be refiled and that the Court will likely have

   to rule on it.

F. Estimated time by which the Debtor expects to file and serve its plan of

   reorganization.




      Case 21-20537-gmh          Doc 26     Filed 03/22/21        Page 3 of 4
         The Debtor will file its plan within the statutory timeframe and serve it on all creditors

         and interested parties.

      G. All dates on which the Debtor will be unable to attend a hearing on confirmation.

         The Debtor believes that it can attend a hearing on confirmation at the Court’s

         convenience and will make time available to do so.

      H. Other matters that the Debtor expects the Court will need to address before

         confirmation.

         As stated above, it is likely that the secured creditor will file its Motion to Dismiss

         which must be addressed prior to confirmation.

      I. Other issues that the Debtor contends could have an effect on the efficient

         administration of the case.

         The Debtor does not believe that any external issues will affect the efficient

         administration of the case.




Respectfully submitted:
  March 22, 2021                              STEINHILBER SWANSON LLP

                                        By:           /s/ Paul G. Swanson
                                              Paul G. Swanson
                                              Attorneys for the Debtor
                                              107 Church Avenue
                                              Oshkosh, WI 54901
                                              Tel: (920) 235-6690; Fax: (920) 426-5530




            Case 21-20537-gmh          Doc 26    Filed 03/22/21       Page 4 of 4
